Citation Nr: 1537422	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, October 2007, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for right ankle, right foot, and right hand disorders, respectively.  The Veteran timely appealed those decisions.

The above issues were previously before the Board in March 2014 and April 2015, when they were remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the last April 2015 remand, the Board requested that the Veteran be afforded VA examinations of his right hand, ankle, and foot, and for the VA examiners to render etiological opinions.  Those examinations and opinions were obtained in June 2015.  In a July 2015 correspondence, the Veteran stated that when he left military service he did not know that he could "put in for service connection from injur[ies] in the service.  That's why, when things hurt, I just put up with it."  Based on this statement, it appears that the Veteran is asserting that he self-treated his right hand, ankle, and foot disorders, without seeking any formal medical treatment, after discharge from military service.  The June 2015 examiner did not consider this evidence in his opinions.  

Accordingly, the Board finds that a remand is necessary in order for the Veteran to provide more specific information regarding any continuity of symptomatology or self-treatment of his right hand, right ankle, and right foot disorders following discharge from service.  After the provision of this information, the claims file should then be returned to the June 2015 VA examiner in order for the examiner to provide an addendum opinion which addresses the Veteran's asserted continuity of symptomatology/self-treatment of those disorders since injury in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, in his July 2015 correspondence, the Veteran asked, "Who can I go talk to in your Regional Office?"  The Board construes this statement as possibly requesting a hearing before Regional Office personnel or a Decision Review Officer (DRO).  On remand, the AOJ should clarify whether the Veteran wishes to have a hearing, and if so, whether the Veteran wished to have a hearing before the Regional Office personnel/DRO, before the Board with a Veterans Law Judge, or both, respecting his right hand, right ankle, and right foot disorders on appeal.  

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information regarding any self-treatment or self-medication of his right hand, right ankle, and right foot disorders that he may have engaged in since discharge from service in June 1971.  The Veteran should be as specific as possible with regards to the types and frequency of symptomatology that has existed and the self-treatment engaged in since service.

2.  Ask the Veteran to identify any private treatment that he may have had for his right hand, right ankle, and right foot disorders since discharge from military service, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain any relevant VA treatment records from the Roseburg VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2014 and associate those documents with the claims file.

4.  The AOJ should clarify with the Veteran and his representative whether he would like to have a hearing before VA personnel, and if so, which personnel he would like to have a hearing before-the Regional Office personnel/DRO and/or before a Veterans Law Judge.  After such clarification, any requested hearings should be scheduled at the appropriate time.

5.  Following completion of the development sought above, return the claims file to the June 2015 VA examiner of the Veteran's right hand, right ankle, and right foot disorders for clarification regarding his opinions.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

If the previous examiner is not available, another similarly qualified clinician may be substituted.  If another examination is deemed necessary by any examiner, one should be scheduled.

The examiner should opine whether any right hand, right ankle, and right foot disorders more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include the injuries to his right hand, right ankle, and right foot noted in his service treatment records.

The examiner should specifically address the Veteran's service treatment records, VA and private treatment records in the claims file, and the previous November 2004 (right ankle), August 2007 (right foot/ankle), October 2010 (right hand), September 2014 (right hand), and June 2015 (right hand, ankle, and foot) VA examination reports.  

The examiner should also specifically discuss the Veteran's statements in the claims file, but particularly his July 2015 correspondence-and any subsequent clarification or statements regarding continuity of symptomatology/self-treatment of his right hand, right ankle, and right foot disorders-regarding onset of symptoms during military service and his statements regarding continued symptomatology/self-treatment since his discharge from service.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements regarding continued symptoms/self-treatment since service.

Respecting the Veteran's right hand, the examiner should also address the October 2010 x-ray evidence regarding posttraumatic and degenerative changes and how those findings relate to the Veteran's noted crushing injury in an ammo can during service.

A rationale for any opinion expressed must be provided.  If the reviewer opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for right hand, right ankle, and right foot disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

